                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN


 In re:                                               §       Case No. 18-20962-DOB
                                                      §
 TERRY LEE LINTERN                                    §
                                                      §
                                                      §
                                   Debtor(s)          §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Daniel C.
Himmelspach, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          111 First Street, Bay City, MI 48708

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the
Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.

Dated:                                                    By: /s/ Daniel C. Himmelspach
                                                              Trustee
Daniel C. Himmelspach
PO Box 5856
3064 Boardwalk
Saginaw, MI 48603

Phone: (989) 790-0400
Fax: (989) 892-0300




UST Form 101-7-NFR (10/1/2010)
  18-20962-dob           Doc 32      Filed 10/11/18       Entered 10/11/18 08:06:31   Page 1 of 4
                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MICHIGAN


    In re:                                                              §           Case No. 18-20962-DOB
                                                                        §
    TERRY LEE LINTERN                                                   §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                   $17,291.57
             and approved disbursements of                                                                                         $7,986.04
             leaving a balance on hand of1:                                                                                        $9,305.53


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                     Claim                    Date
              2 CVI SGP-CO                                    $279.48                      $0.00                    $0.00                       $0.00
                Acquisition Trust


                                                    Total to be paid to secured creditors:                                              $0.00
                                                                      Remaining balance:                                            $9,305.53

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
Daniel C. Himmelspach, Trustee, Trustee Fees                                        $1,687.92                       $0.00             $1,687.92
Daniel C. Himmelspach, Trustee, Trustee                                                  $85.57                     $0.00                  $85.57
Expenses
Daniel C. Himmelspach, Attorney for Trustee                                         $3,080.00                       $0.00             $3,080.00
Fees


                         Total to be paid for chapter 7 administrative expenses:                                                    $4,853.49

1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
     18-20962-dob              Doc 32          Filed 10/11/18               Entered 10/11/18 08:06:31                        Page 2 of 4
                                                       Remaining balance:                  $4,452.04

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                    $0.00
                                                       Remaining balance:                  $4,452.04

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are: NONE



                                        Total to be paid to priority claims:                   $0.00
                                                       Remaining balance:                  $4,452.04

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $20,137.30 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 22.1 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim         Proposed
No.                                                        of Claim      Payments to         Amount
                                                                               Date
           1 Sagelink Credit Union                        $20,137.30           $0.00        $4,452.04


                       Total to be paid to timely general unsecured claims:                $4,452.04
                                                       Remaining balance:                      $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE


UST Form 101-7-NFR (10/1/2010)
  18-20962-dob           Doc 32    Filed 10/11/18    Entered 10/11/18 08:06:31         Page 3 of 4
                 Total to be paid to tardily filed general unsecured claims:                         $0.00
                                                        Remaining balance:                           $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                  Total to be paid for subordinated claims:                          $0.00
                                                        Remaining balance:                           $0.00




                                          Prepared By: /s/ Daniel C. Himmelspach
                                                       Trustee

Daniel C. Himmelspach
PO Box 5856
3064 Boardwalk
Saginaw, MI 48603

Phone: (989) 790-0400
Fax: (989) 892-0300



STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
  18-20962-dob           Doc 32    Filed 10/11/18     Entered 10/11/18 08:06:31           Page 4 of 4
